DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP 201173406) in view of Bauer (U.S. Pub. 2003/0063153)
Regarding claims 1, 3, Takeuchi discloses a liquid jetting apparatus, comprising: a recording head unit (41) including a nozzle array formed of multiple nozzles that are arranged in a sub-scanning direction (feed direction of paper) and configured to discharge a liquid toward a recording medium (Figure 7; Paragraph 0025)
A moving mechanism configured to alternately perform (carriage 42; Figure 2; Paragraph 0024)
A scanning operation of moving the recording head unit relative to the recording medium in a scanning direction (forward/backward direction) orthogonal to the sub-scanning direction while causing the recording head unit to discharge the liquid toward the recording medium (Figure 2; Paragraph 0024)
A sub-scanning movement operation of moving one of the recording head unit and the recording medium relative to another one of the recording head unit and the recording medium in the sub-scanning direction without causing the recording head unit to discharge the liquid (Figure 2; Paragraphs 0024-0025)
A gradation setting unit (20) configured to set gradation (print mask function) on portions of image data corresponding to setting regions at ends of the recording head unit in the sub-scanning direction such that a number of dots discharged from the nozzles decrease toward the ends (non-uniform areas; Figures 7, 10; Paragraph 0027)
A head discharge drive unit configured to cause the nozzles of the recording head unit to discharge the liquid during the scanning operation based on the image data on which the gradation (Paragraphs 0018, 0024-0025) 
Bauer discloses setting an irregular pattern in which gradation masks utilize probabilities that allocate nozzles at random from zero to the gradation curve height (Abstract; Paragraph 0034)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Bauer into the device of Takeuchi, for the purpose of producing a masking operation resulting in decreased swath height errors (Paragraph 0009)
Regarding claim 2, randomize the dot ratio only in the setting regions at the ends of the recording head unit (non-uniform print mask applied to regions 51 and 55 of recording head 50; Figure 7; Paragraph 0027)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 5, 2022